Mr. Justice Figueras
delivered the opinion of the court.
On May 7 of the current year Jesús Tavarez made the following sworn verbal complaint before the Justice of the Peace of Arecibo against Isidoro Pérez:
“In Arecibo on May 7, 1906, appears Jesús Tavarez Borras, a resident of this city, of the barrio of Tanama, 57 years of age, married, and states upon oath: That he is the overseer of the San Francisco plantation, where no work has been done for some days on account of the strike which has existed since the 26th of last April on all the plantations of this jurisdiction, notwithstanding the fact that there are many laborers who wish to work and who are induced to stay away by other persons interested in continuing the strike; that this morning about 6 a. m. while certain laborers on said plantation, named Basilio Cabrera, Maximo Serrano, alias Pastoriza, and Fermín Gómez, were on their way to work, they were stopped when on the plantation in one of its lanes, by Isidoro Pérez and Miguel Molinas who carried a flag and who had left a group of persons on the road, and made threats against the laborers mentioned to prevent their going to work, and took their names, for which reason the three laborers left work and went and informed the deponent and the owner of the estate, Manuel Ledesma, of what had occurred; that the existence of the strike is known to every one in town, and he proves it by Cesario Vázquez, Gerardo Hernández, Evaristo Colón and the captain of police, Pedro Guerrero. — (Signed) Jesús Tavarez.
“Sworn to and signed before me the 7th day of May, 1906.— (Signed) Fernando Caballero, Justice of the Peace.”
The proper trial having been held in the Municipal Court of Arecibo, the court pronounced judgment of conviction, from which Isidoro Pérez took an appeal to the District Court of Arecibo, which, after holding a new trial, found Pérez guilty of the crime of violating the labor law, consequently sentencing him to imprisonment in the jail at hard labor for three months, and to pay the costs of both proceedings.
*450Pérez again appealed to this Supreme Court from this second judgment, but has not appeared to make any written or oral allegation in his defense.
The record does not contain a hill of exceptions, a statement of facts, or an allegation of errors, for which reason we have confined our examination to the complaint and the judgment, without having found any material error which could be made the subject of our consideration and invalidate the judgment rendered.
Under these circumstances the judgment of the lower court should be affirmed, with the costs of the appeal against the appellant.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Mac-Leary and Wolf concurred.